Title: To Thomas Jefferson from John Taylor, 15 February 1799
From: Taylor, John
To: Jefferson, Thomas



J. T to the Vice Prest.
Caroline Feb: 15. 1799.

Your letter concerning a successor to Mr. Tazewell, took the rout to Richmond, and found me at home a few days past, for the assembly had risen before its arrival. It was my wish to have tried Colo. M. against Wood at the last session, of which I informed Colo. Nicholas previous to its meeting, but it was prevented by a doubt of success. This however would have been a pledge for my exertions on his behalf, whenever an opportunity occured.
A decided character at the head of our government is of immense importance, by the influence it will have upon public opinion. Even Wood has done great service to one side, and inflicted a correspondent injury on the other. To this influence is also attached many essential powers, which occasion will bring into view, besides the important one of commanding the militia. I have therefore always thought, that the republicans have been too inattentive to the consequences of having a tory first majestrate, & military commander of the state. The interregnum in the office of senator is a little event  which illustrates this truth. At the next session of assembly Wood himself will certainly be brought forward as a candidate.
The fluctuation, apparently, in the Assembly respecting appointments, is for want of some of those characters capable of fixing it to a permanent system, which our country could furnish, but unfortunately they will stay at home. I allude particularly to Mr: Madison, as being able to condense our politicks with a view to some great object.
These efforts which could be made, are not made, and as I really believe, that none which can be made will be successful, the omission of any so important, renders our cause in my eyes absolutely desperate.
Upon this consideration, and upon that of our nation[al] character, I have made up my mind to get rid of that political strait waistcoat, which accident threw on, and which has ever sat uneasily.
I hope I have mistaken our national character, but it appears to unfold itself by an insensibility to the effects both of tyranny and despotism, exhibiting in the back ground, sordid avarice and sculking fear.—A tax gatherer you think is the doctor, which will cure this disease, but as this doctor is now under the protection of an army and navy, he may safely administer what doses he pleases.To take time by the forelock is therefore the only chance, for time will otherwise benefit those most, who play the whole game, nor is the use they have made of it already, a proof that in future they will mismanage the advantage.—An effort, upon some political promontory, to be made immediately in the Virginia legislature, is the forlorn hope remaining. Yes, I have another. Philosophy teaches us to endure evil, as well as to enjoy good.
Mr: Pendleton will not I fear, be induced to comply with the recommendation of your letter, which I have seconded with all my might. He has often amused himself by essays upon public measures, which would have been very useful, but I have seldom prevailed on him to suffer them to be used. At this moment, he has by him, an admirable satire upon these measures, in the shape of presentments which the last grand jury ought to have made, and which embrace all the popular topicks, altho’ they are strictly responsive to Judge Cushing’s charge.
The business of juries propounded by the albemarle petition, was unavoidably postponed, to the questions concerning the unconstitutional laws—the aspect of war—and the arming of the militia, which absorbed our whole attention nearly to the close of the session, and left the members in such a state of impatience to get home, that no important subject would have been taken up. The arms had been  nearly defeated upon the score of expence, and as the same argument would have been used against the reformation of our jury system, its success, in the then temper of the house, was inevitable. Hence it would have been impolicy to hazard so probable a defeat, upon a question clearly refering to the unconstitutional laws, which would have fatally counterpoised the preceding victories gained by the republicans. It was their policy not to lose a question of importance.
Hereafter I mean to till a soil, which promises to crown my labour with some success. Mother earth offers to her children subsistence & repose, of which it seems to be their great business to rob each other. It was foolish to leave the bosom which nourished me, for the sake of exposing my own, to the unfraternal shafts of all the wicked passions. If upon returning to the pap, I find it yet sweet, in spite of the sherbet of taxation so copiously squeezed into it, you will probably long hence be troubled with another agricultural letter; ’til then, I pray God to keep you happy!
